IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amy McClellan, Robert VanWagner :
and The Crossing Legacy Foundation, :
                  Appellants        :
                                    :
           v.                       :     No. 1036 C.D. 2016
                                    :
Zoning Hearing Board of             :
Upper Makefield Township            :


                                  ORDER


             NOW, July 11, 2017, having considered appellants’ application for

reargument/reconsideration and appellee’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge